Citation Nr: 1617378	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-03 695A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a rating in excess of 30 prior to May 7, 2015, and in excess of 70 percent thereafter, for paranoid schizophrenia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1974, and from October 1977 to November 1979.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision as to schizophrenia and a January 2012 rating decision as to PTSD.  The rating decisions were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Saint Louis, Missouri.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in March 2016.  A transcript of that hearing is of record.  

The Veteran's VA Form 9 was not filed timely, which the Veteran's representative has explained is the result of the statement of the case (SOC) being sent to an organization that was no longer representing the Veteran.  The Form 9 was accepted with this explanation, and VA has treated it as timely by certifying the appeal and holding a hearing.  Therefore, the Board takes jurisdiction over these claims.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issue of entitlement to a rating in excess of 30 prior to May 7, 2015, and in excess of 70 percent thereafter, for paranoid schizophrenia is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

On the record during his March 14, 2016 hearing, the Veteran withdrew his appeal for entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew his appeal as to entitlement to service connection for PTSD on the record at his March 2016 hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration on this issue.  Accordingly, the Board does not have jurisdiction to review the matter and it is dismissed.


ORDER

The appeal for entitlement to service connection for PTSD is dismissed.


REMAND

The documents related to the Veteran's claim for disability benefits from the Social Security Administration (SSA) list a Dr. M.C. among the Veteran's treatment providers.  Specifically, the record reflects that Dr. M.C. treated the Veteran for psychiatric disorders until 2011.  However, Dr. M.C.'s records are not included in the documents provided by the SSA and are not otherwise associated with the claims file.  Additionally, a May 2011 notice of disagreement (NOD) asserts that the Veteran recently reported to the emergency room at a local hospital for treatment of his paranoid schizophrenia.  This treatment is not of record.  When reference is made to potentially pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran in an attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).

The claims folder should also be updated to include VA treatment records compiled since April 2015.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records for the Veteran from the VA St. Louis Health Care System, to include the Jefferson Barracks Division and all associated outpatient clinics dated from April 1, 2015 to the present.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).  All attempts to obtain the records must be documented in the claims file.

2.  Contact the Social Security Administration and ensure that VA has possession of all the Veteran's Social Security disability benefits records, including all medical documents.  Specifically, obtain the records of the Veteran's treatment with Dr. M.C., identified as the Veteran's treatment provider for psychiatric disorders in the Veteran's SSA appeal, if such records are in the possession of the SSA.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for Social Security records would be futile, notify the appellant in accordance with 38 C.F.R. § 3.159(e).  

3.  Request that the Veteran and his representative identify and provide appropriate authorization for the Veteran to obtain records from any medical facility that has provided treatment for the Veteran's schizophrenia, including the local hospital emergency room referenced in the May 2011 notice of disagreement, and Dr. M.C., who is referenced in the Veteran's SSA appeal.  Request records from any facility so identified.

The AOJ must make two attempts to obtain these records unless the first attempt demonstrates that further attempts would be futile.  If no records are obtained, the AOJ must (1) inform the Veteran of the records that were not obtained (2) tell the Veteran what steps were taken to obtain them, and (3) tell the Veteran that the claim will be adjudicated without the records but that if he later submits them, the claim may be reconsidered.  See 38 U.S.C.A. § 5103A(b)(2)(B) (West 2002 & Supp. 2013)).
 
4.  After completing all of the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative and return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


